234 S.W.3d 626 (2007)
STATE of Missouri, Respondent,
v.
James (J.R.) O. RICHARDSON, Appellant.
No. WD 66935.
Missouri Court of Appeals, Western District.
October 9, 2007.
Gregory Wittner, Esq., for appellant.
Susan Kister, Esq., Co-Counsel for appellant.
Shaun J. Mackelprang, Esq., for respondent.
Before RONALD R. HOLLIGER, Presiding Judge, HAROLD L. LOWENSTEIN, Judge, and JAMES M. SMART, JR., Judge.

ORDER
James Richardson appeals his conviction for first degree murder in the death of Naomi White in August 2003. He contends only that the evidence was insufficient to support his conviction. Having thoroughly reviewed the record on appeal, this court finds no reversible error. Because no jurisprudential purpose would be served by a formal written opinion, the judgment of conviction is affirmed pursuant to Rule 30.25(b). The parties have been provided with a memorandum explaining the reasoning of the court.